Exhibit 10.40
February 14, 2011
Mr. Gonzalo G. Pique
c/o Energy Recovery, Inc.
1717 Doolittle Drive
San Leandro, CA. 94577
Via Email: ggpique@energyrecovery.com
     Re: Resignation Acceptance and Separation Package
Dear G.G.,
As Chairman of the Compensation Committee of the Board of Directors of Energy
Recovery, Inc., I am writing to accept your resignation as president and chief
executive officer of Energy Recovery, Inc. (“Company” or “ERI”) effective
February 15, 2011, in order to reduce your responsibilities with the Company in
prelude to retirement. As you know, your successor, Thomas S. Rooney, Jr., will
join ERI as its new president and chief executive officer on February 16, 2011.
As we have agreed, you will remain an employee through May 13, 2011 to assist
with the leadership transition. Through that date, you will continue to receive
your current salary at the base annual rate of $350,000 and standard Company
benefits. You will remain on the Board of Directors through June 10, 2011, the
end of your current term. At the conclusion of your employment, you will be
engaged on a consulting basis, as an advisor to the Board of Directors, through
April 15, 2013. As a consultant, you will receive an annual fee of $25,000 and
your stock options will continue to vest.
In addition, on February 10, 2011, the Compensation Committee of the Company’s
Board of Directors approved cash retirement compensation for you in the total
amount of $565,000, in exchange for your execution of the Company’s standard
form of employee release agreement within twenty-one (21) days of your
termination date. This cash retirement compensation will be paid in two
installments. You will receive the first payment in the amount of $240,000 ten
days after the Company’s receipt of your signed, unrevoked release agreement.
You will receive the second payment of $325,000 on February 15, 2012. In the
event of a “Change in Control,” as that term is defined in the Energy Recovery
Inc. Change in Control Severance Plan, the consummation of which anticipated to
occur prior to the first and/or second payment, and the successor entity does
not agree to assume the obligation to pay any unpaid amount of the cash
retirement compensation, then such unpaid amount will be paid by ERI prior to
the Change in Control event.
Please accept these separation and retirement terms and benefits by signing this
letter below and returning the signed copy to the Company’s Human Resources
Department.
We truly thank you for your significant and lasting contributions to ERI and
wish you all the best.
Sincerely,
/s/ Arve Hanstveit
Arve Hanstveit,
Chairman of the Compensation Committee of the
Board of Directors of Energy Recovery, Inc.

         
Acceptance:
  /s/ G.G. Pique
 
   
 
  G. G. Pique    

